 Case 2:20-cv-04684-ODW-JEM Document 37 Filed 09/01/21 Page 1 of 1 Page ID #:575

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 20-04684-ODW (JEMx)                                           Date    September 1, 2021
 Title          Transamerica Life Insurance Company v. Akop Arutyunyan, et al



 Present: The                JOHN E. MCDERMOTT, UNITED STATES MAGISTRATE JUDGE
 Honorable
                     S. Lorenzo
                    Deputy Clerk                                       Court Reporter / Recorder




 Proceedings:             (IN CHAMBERS) ORDER RE PLAINTIFF’S MOTION TO COMPEL
                          SUPPLEMENTAL DISCOVERY RESPONSES AND DOCUMENTS
                          FROM DEFENDANT AKOP ARUTYUNYAN (Dkt. 34) AND
                          PLAINTIFF’S MOTION TO COMPEL SUPPLEMENTAL
                          DISCOVERY RESPONSES AND DOCUMENTS FROM DEFENDANT
                          ANAHIT ARUTYUNYAN (DKT. 35)

        Plaintiff Transamerica Life Insurance Company has filed a Motion To Compel Supplemental
Discovery Responses And Documents From Defendant Akop Arutyunyan. (Dkt. 34.) Plaintiff also has
filed a Motion To Compel Supplemental Discovery Responses And Documents From Defendant Anahit
Arutyunyan. (Dkt. 35.) Defendants did not provide their portion of the Joint Stipulation. (Dkt. 34-1;
Dkt. 35-1.) (Dkt. 34-2, Decl. of Goldis, ¶¶ 19-23; Dkt. 35-2, ¶¶ 19-23.) Nor did Defendants file any
opposition to the Motions.

       Accordingly, the Court ORDERS both Defendants to show cause by September 10, 2021 why it
should not grant the Motions in their entirety. The Court admonishes both Defendants that, this being a
Court order, failure to comply with it brings into play the full panoply of sanctions under Fed. R. Civ. P.
Rule 37(b)(2)(A)(i)-(vii).

       The current scheduled hearing dates of September 14, 2021 for both motions are hereby
vacated.1

                                                                                                  :
                                                             Initials of Preparer               slo




         1
         The Court finds this matter appropriate for resolution without oral argument and thus vacated the
September 14, 2021 hearing dates. See F. R. Civ. P. 78(b); Local Rule 5-15.
CV-90 (10/08)                               CIVIL MINUTES - GENERAL                                     Page 1 of 1
